Citation Nr: 0124523	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  00-23 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel







INTRODUCTION

The veteran had active military service from October 1983 to 
September 1986 and from May 1989 to May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans.

The veteran originally filed a claim of entitlement to 
service connection for a neck disorder in April 1993 which 
was denied by the RO in December 1993.  The veteran appealed 
this decision and in October 1996, the Board confirmed the 
denial finding that there was no competent medical evidence 
of a nexus between in-service and post-service neck 
complaints.  The veteran subsequently filed a motion for 
reconsideration which was denied in April 1997.

In September 1999, the veteran requested to reopen her claim 
of entitlement to service connection for a neck disorder.  
She submitted various medical records, including a March 1997 
magnetic resonance imaging report which indicated a 
"[h]erniation of C5-C6 disc lateralized to the left side."  

In the January 2000 rating decision, the RO characterized the 
issue as one of basic entitlement to service connection as 
opposed to whether new and material evidence had been 
submitted to reopen a claim of service connection for a neck 
disorder.  Notwithstanding, the RO indicated in the reasons 
and bases portion of the decision that the evidence submitted 
in connection with the request to reopen did not constitute 
new and material evidence because although new, it was not 
directly relevant to the issue considered.
 
In November 2000, the veteran perfected an appeal with regard 
to this issue and submitted an October 2000 statement by 
Daniel K. Shuman, D.O. which suggested a possible 
relationship between her neck symptoms diagnosed as muscle 
spasm during service and the eventual finding of disc 
herniation in her cervical spine.  Subsequently, in February 
2001 the RO issued a supplemental statement of the case 
(SSOC) which indicated that Dr. Shuman's report was 
considered new and material and the veteran's claim was 
reopened.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
her claim of entitlement to service connection for a neck 
disorder was filed prior to August 29, 2001.  Therefore, the 
amended regulation does not apply.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001);  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   The Board 
agrees that the October 2000 medical statement indicating a 
possible relationship between the veteran's in-service 
symptoms and the finding of a herniated disc in her cervical 
spine is both new and material.  Accordingly, the claim is 
reopened and the issue on appeal is entitlement to service 
connection for a neck disorder.


REMAND

As an initial matter, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 
see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Id.  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim for benefits.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether VA will attempt to obtain this evidence or 
if the claimant should obtain it, and, finally, if VA is 
unable to obtain this evidence, informing the claimant that 
the evidence could not be obtained, providing a brief 
explanation of the efforts made to obtain the evidence, and 
describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b), (e)).

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

The veteran contends that she currently has a neck disorder 
which is related to her active military service.  She 
reported that her military occupational specialty (MOS) was 
petroleum supply specialist and this is confirmed by her DD-
214 for the period of service from May 1989 to May 1993.  As 
a petroleum supply specialist, the veteran refueled various 
military vehicles including trucks, helicopters and 
airplanes.  According to the veteran, the muscle spasms in 
her neck were caused by laying a 50 foot hose over her 
shoulder in order to refuel aircraft with high fuel tanks.  

Service medical records indicate that the veteran was seen in 
June 1991 with complaints of neck pain for two weeks.  She 
reported problems for five months and that the pain radiated 
into her left arm.  The examiner noted that range of motion 
was decreased due to pain and the assessment was muscle 
spasm, left trapezius.  Separation examination in March 1993 
noted no complaints of neck pain.

Upon VA examination in September 1993, the veteran complained 
of neck pain located to the left lateral side of the neck 
secondary to her job as a petroleum supply specialist.  
Examination revealed full range of motion, normal strength, 
and no radicular signs or symptoms.  Upon Persian Gulf 
examination in October 1993, the veteran had full range of 
motion and good strength in her neck.

Medical records indicate the veteran attended physical 
therapy for complaints of neck pain from November 1994 to 
December 1994.  In December 1996, she was seen for complaints 
of a stiff and painful neck and was diagnosed with 
torticollis.  She subsequently attended physical therapy from 
February 1997 to April 1997.  In March 1997, the veteran had 
an MRI of the cervical spine which revealed a herniated disc 
at C5-C6.  

An October 2000 medical statement from Daniel K. Shuman, D.O. 
states that per the veteran's history, she underwent a fusion 
of C5-C6 with diskectomy in June 1997.  The claims folder, 
however, does not contain any records related to this surgery 
and the veteran has not identified where this treatment took 
place.  These records should be obtained on remand.

Finally, the duty to assist includes obtaining a medical 
opinion if the evidence shows the presence of a current 
disability and indicates the disability may be associated 
with service.  38 U.S.C.A. § 5103A (West Supp. 2001); see 66 
Fed. Reg. 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  The record contains evidence that the 
veteran is currently receiving treatment relating to a neck 
disorder.  Service medical records indicate that she 
complained of neck pain during service, and the record 
contains a medical opinion suggesting a possible relationship 
between the veteran's current neck disorder and her 
complaints during service.  As such, a medical examination is 
required.

Accordingly, this case is remanded as follows:

1.  Ask the veteran to provide the names 
and addresses of all VA and non-VA health 
care providers where she has received 
treatment related to her neck since her 
separation from service, including, but 
not limited to, the name and address of 
physician who performed her neck surgery 
in June 1997.  

2.  After obtaining any appropriate 
authorization, attempt to obtain and 
associate with the claims folder copies of 
all pertinent treatment reports identified 
by the veteran which are not currently of 
record. 

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying her what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken. 

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for an appropriate VA 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted, and the 
examiner should provide an opinion as to 
the diagnosis, date of onset, and etiology 
of any current neck disorder.  The 
examiner should state whether it is at 
least as likely as not that any current 
neck disorder had its onset during active 
service or is related to any in-service 
disease or injury.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

5.  Thereafter, review the claims folder 
and ensure that ensure that all of the 
foregoing development has been conducted 
and completed in full.  Specific 
attention is directed to the examination 
report.  Ensure that the medical report 
is complete and in full compliance with 
the above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinion requested, 
it must be returned to the examiner for 
correction.  38 C.F.R. § 4.2 (2001); see 
also Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.

7.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  Then, if the decision with 
respect to the claim on appeal remain 
adverse to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
need take no action until she is so informed. She has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional information 
and to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 



